Citation Nr: 1031915	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Propriety of the reduction in evaluation of service-connected 
non-Hodgkin's lymphoma, from 100 percent to zero percent 
disabling, effective October 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO effectuated a proposal to 
reduce the Veteran's disability evaluation for service-connected 
non-Hodgkin's lymphoma from 100 to zero percent.  

In July 2010, the Veteran testified during a hearing held at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  At the conclusion of the hearing, the Veteran submitted 
additional evidence accompanied by a waiver of initial RO review 
of such evidence.  

In a May 2008 rating decision, the RO denied service connection 
for a scar associated with the Veteran's non-Hodgkin's lymphoma, 
stating that the Veteran had failed to identify the location of 
the scar.  Review of the file shows that he underwent surgery in 
April 2004 for excision of a pelvic mass.  At his hearing in July 
2010, the Veteran indicated that the scar is down the middle of 
his chest and into the abdominal area.  This issue is REFERRED to 
the RO for further consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted prior to 
further review of the claim.  

Service connection for non-Hodgkin's lymphoma was granted by way 
of a December 2005 rating decision.  An initial 100 percent 
rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7715.  Diagnostic Code 7715 provides for the assignment of a 
100 percent rating when non-Hodgkin's lymphoma "with active 
disease or during a treatment phase."  Critically, a note to the 
rating criteria provides that "if there has been no local 
recurrence or metastasis, rate on residuals."  

The Veteran was advised at the time of the December 2005 decision 
that the disability would be "the subject of future review 
examination."  

The Veteran underwent a review examination in March 2007.  The 
review examination found that non-Hodgkin's lymphoma was in 
remission with no residuals.  Following the review examination, 
the RO proposed reducing the disability evaluation from 100 to 
zero percent.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when considered 
warranted by the evidence, but only after following certain 
procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability 
may require re-ratings over time in accordance with changes in 
law, medical knowledge, and the Veteran's condition).  Per an 
April 2007 notice letter, the Veteran was informed of the 
proposal to reduce the disability rating assigned to non-
Hodgkin's lymphoma from 100 percent disabling to zero percent 
disabling. 

Here, the Veteran disagrees with the reduction of the 100 percent 
rating for service-connected non-Hodgkin's lymphoma.  In essence, 
he disputes the characterization of the non-Hodgkin's lymphoma as 
"inactive."  He states, for example, that according to the Cure 
for Lymphoma Foundation, complete remission occurs when all signs 
of the disease have disappeared after treatment.  

In addition, he identifies numerous residual symptoms that he 
alleges are the result of the non-Hodgkin's lymphoma.  For 
example, in a statement submitted in June 2007, he identified 
weakness, fatigue, flu-like symptoms, chills, fever, night 
sweats, immunity weakness leading to skin cancers, eye infection, 
gastrointestinal infection, diarrhea, shoulder problems, a heart 
problem, cystic formations on the face, muscle cramps, pain in 
the left foot, blistering, and abnormal CBC levels.  

While the Veteran underwent a VA examination in March 2007, it is 
apparent that the examination did not include a thorough 
investigation of non-Hodgkin's lymphoma.  Rather, it appears that 
the examination was not conducted by a physician with expertise 
in lymphoma, but instead was conducted by a VA nurse 
practitioner.  The Board notes that a nurse practitioner may be 
qualified to conduct such examination.  See Cox v. Nicholson, 20 
Vet. App. 563, 568-69 (2007) (holding that medical examinations 
may be conducted by licensed healthcare professionals competent 
to provide diagnoses, statements, or opinions); Williams v. 
Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA 
registered nurse therapist competent medical testimony and 
requiring the Board to provide reasons or bases for finding those 
opinions unpersuasive).  Nevertheless, the examination must still 
be adequate in order to accurately determine the severity of the 
disability in question.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008)(holding that the Board must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion).  Here, based on the 
limited findings relative to the non-Hodgkin's lymphoma, and 
based on the Veteran's identification of non-Hodgkin's-related 
symptomatology, the Board finds that additional examination is 
required.  

This case presents certain medical questions that cannot be 
answered by the Board.  These questions must be addressed by an 
appropriately qualified specialist.  38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim].  

While this matter is being remanded, in part, to obtain medical 
evidence as to the severity of the service-connected disability, 
the Veteran is reminded, however, that it remains his 
responsibility to submit evidence to support his claims.  
38 U.S.C.A. § 5107(a).  As such, on remand, he should identify or 
provide any evidence that supports his contentions on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to sign the 
appropriate release permitting VA to obtain 
his medical records from Frances Behrmann, 
M.D., for any treatment he has received 
since June 2010.  After the Veteran has 
signed the appropriate release, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO/AMC cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the RO/AMC should arrange 
for the veteran to be afforded an 
appropriate VA examination for purpose of 
determining all current residuals of non-
Hodgkin's lymphoma disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examinations, the 
claims folder must be made available to the 
examiner for review of the relevant 
records.  A notation to the effect that 
this record review took place should be 
included in the examiners' reports.  

The examiner should offer an opinion as to 
the following:  

a.  The examiner is directed to describe 
all residuals that are related to non-
Hodgkin's lymphoma, to include any claimed 
residuals as specified above.  See pages 3-
4.  

b.  Is non-Hodgkin's lymphoma an active 
disease or undergoing a treatment phase?  

c.  Does non-Hodgkin's lymphoma result in 
weakened immunity or a distinct immunity 
disorder which causes additional 
disability?  

3.  The claims folder and a separate copy 
of this REMAND must be made available to 
and reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must be 
included in the examination report(s).

4.  Thereafter, the RO should review the 
Veteran's claim regarding the propriety of 
the reduction from 100 percent to zero 
percent disability compensation for the 
residuals of non-Hodgkin's lymphoma.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


